 In the Matter of GRAND RAPIDS FIBRE CORD COMPANYandUNITED'FURNITURE WORKERS OF AMERICA,LOCAL 415, C. I. O.Case No. 7-R-1714.-Decided'May 15, 1944Mr. Stephen F. Dunn,of Grand Rapids,Mich.,for the Company.Mr. Raymond E. Barlow,of Grand Rapids, Mich.,for the Union.Mr. Ogden W. Fields,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE 'Upon a petition duly filed by United Furniture Workers of America,Local 415, C. I. 0., herein called the Union, alleging thata questionaffecting commerce-had arisen concerning the representation of em-ployees of Grand Rapids Fibre Cord Company, herein called the' Com-pany, the National LaborRelationsBoard provided for an appropriatehearing upon due notice before Harold A. Cranefield, Trial Examiner.Said hearing was held at Grand Rapids, Michigan, on March 27, 1944.The Company and the Union appeared and participated.All partieswere afforded full opportunity to be heard,to examine and, cross-examine witnesses, and to introduce evidence bearing on the issues.Atthe hearing, the Company moved to dismiss the petition; the 'm'otion isdenied?The TrialExaminer'srulings made at the hearingare freefrom prejudicial, error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.As grounds for its motion the Company urged(1) it is not engaged in the furnitureindustry and consequently the Union has no jurisdiction over its employees,and (2) noevidence was adduced to show thatthe Union'represented a majority of its employees.Wedo not regard as germane to the issues in the instant proceeding the question of whetheror not the Union's trade jurisdiction encompasses the Company's employeesMatter ofMcLouth Steel Corporation,30 N. L. R. B. 1000.Moreover,as hereinafter indicated, theUnion represents a substantial'number of employees in the unit found herein'to be appro-priate; it is -cell settled that proof.of majority representation is not necessary to raise aquestion concerning representation.Matter of Semon Bache&Company,39 N. L. R B1216.56 N. L.X.B., No: 103. ,543 544DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE'BUSINESS OF THE COMPANYGrand'Rapids Fibre Cord Company is a Michigan corporationoperating two plants in Grand Rapids, Michigan,which are situatedin close proximity to one another. -In one plant the Company manu-facturers bags, and in the other cord, twines,yarns, cellulose tissue,cotton'edgings,and welt fillers.During the past 6 months,the Com-pany purchased raw materials'for use in' its two plants exceeding $250,-000 in value;more than 50 percent of which was shipped to,these,plantsfrom points outside the State of Michigan.During the same period,more than 50 percent of the Company's sales was made to purchasers,located outside the State of. Michigan.A large part of the Company'sWe find that the Company is engaged in commerce within the mean-ing of the National Labor RelationsAct.-'II.THE ORGANIZATION- INVOLVEDUliited''FurnitureWorkers' of America, Local 415, affiliated withthe - Congr'ess'';df., Industrial' Organizations, is a labor organizationadlnittiri"qito=°mem'bership employees of the Company.The Company has refused to grant recognition to the,Union as theexclusive bargaining representative of certain employees of the Com-pany.until the Union has been certified by the Board in an appropriateunit:A statement of a Board agent, introduced into evidenceat the hear-ing, indicates that the Union. represents a substantial number of,employees in the unit hereinafter -found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'IV. THE APPROPRIATE UNITTh'Union seeks a unit composed of all 'employees of the Company,including inspectors and watchmen,.but excluding office employees,shop clerical employees, chemists and assistant chemists, executives,2The Field Examiner reported that the Union submitted 131 application cards ;.that 127were datdd Februaiy 1944, and 4 were undated; and that these are 303 employees in thealleged appropriate unit. GRAND RAPIDS FIBRE CORD COMPANY545administrative and professional employees, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-'mend such action.The Company agrees to this unit, except that itwould exclude the watchmen.The record shows that the Company employs two watchmen and, onecombination fireman and watchman.The two watchmen performcustodial functions exclusively, except on week ends and holidayswhen they are responsible for firing the boilers as relief firemen.Thefireman-watchman is primarily responsible for firing boilers but, when -not occupied at this task, serves as a watchman.None of these em-ployees is armed, uniformed, or militarized. -In view of the foregoingfacts, we find no reason to warrant their exclusion and we shall accord-ingly include them within the unit.We find that all employees of the Company', including inspectors,watchmen and the fireman-watchman, but excluding office employees,shop clerical employees, chemists and assistant chemists, executives,administrative and professional employees, and all supervisory em-_ployees with authority to hire, promote, discharge, discipline, orotherwise' effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolvedby an electionby secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,subject'to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Grand Rapids'Fibre Cord Company, Grand Rapids, Michigan, an-election by secret'ballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matteras agent forthe National LaborRelations Board, and587784-45-vol. 56-36 546DECISIONS OF: NATIONAL LABOR RELATIONS BOARDsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions,,among the employees in the unit found appropriate in SectionIV, above,who were employed during the pay-roll period immediatelypreceding'the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off,and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have^not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by United Furniture Workers of America, Local 415,affiliatedwiththe C. I, 0., for the purposes of collective bargaining.i